Order of the Supreme Court, Bronx County (Jack Turret, J.), entered on July 8, 1988, which granted defendants’ motion for a change of venue to Queens County, is unanimously reversed on the law, the facts and in the exercise of discretion and the motion denied, with costs and disbursements.
Defendants moved pursuant to CPLR 510 (3) for a change of venue from The Bronx to Queens County. In support of their application, defendants urged that Queens County is the proper place for the trial of this matter since the accident in question occurred in Queens County, plaintiff resides in Queens County, medical treatment was rendered to plaintiff in Queens County, court calendars are purportedly less congested in Queens County than they are in The Bronx, and most of the witnesses necessary to this case either reside or work in Queens County. In that regard, it was argued that the only connection between the instant lawsuit and Bronx County is the maintenance of principal offices there by several of the codefendants. However, while the general rule that a transitory action should be brought where that action accrued is, all other things being equal, a significant factor in determining venue, a motion under CPLR 510 (3) must be supported by a statement specifying the witnesses involved, the nature of their testimony and how they would be inconvenienced by having to testify in the original situs (Rosa v Shavelson, 149 AD2d 371; Morales v Muccio, 145 AD2d 340; Green v Shortts, 145 AD2d 340; Torriero v Austin Truck Rental, 143 AD2d 595; Greene v Hillcrest Gen. Hosp., 130 AD2d 621). Since venue in The Bronx was not improper and, contrary to the situation in Thomas v Small (121 AD2d 622), wherein the court found that *335a sufficient factual showing had been made by the movant, defendants herein failed to meet their burden of establishing inconvenience to material witnesses, the motion should not have been granted. Concur — Murphy, P. J., Kupferman, Carro, Milonas and Smith, JJ.